                         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF OREGON
                         FTR GOLD RECORDING OR TRANSCRIPT DESIGNATION AND ORDERING FORM

1. District Court Case No.:                                                2. Short Case Title:
3:18-cv-00326-HZ                                                           Tabaian et al. v. Intel Corporation

3. Court of Appeals Case No.:                                              4. Ƒ I do not intend to designate any portion of the
                                                                           transcript and will notify all counsel of this intention.

5. NAME (Party Ordering Recording/Transcript)                             6. PHONE NUMBER                       7. DATE
Renee Rothauge                                                            (503) 295-3085                        03/20/2019
8. MAILING ADDRESS                                                        9. CITY                               10. STATE            11. ZIP
1211 SW 5th Ave., Suite 3000                                              Portland                              OR                  97204
12. ORDER FOR:                侊PLAINTIFF NAME:                      侊✔ DEFENDANT NAME: Intel Corporation
‫܆‬APPEAL                       ‫܆‬CRIMINAL                ‫܆‬CRIMINAL JUSTICE ACT (CJA-24 VOUCHER ATTACHED)
‫܆‬NON-APPEAL                   ‫܆‬CIVIL
                              ✔                        ‫܆‬IN FORMA PAUPERIS (CJA-24 VOUCHER ATTACHED)

Ƒ 13. RECORDING REQUESTED: Specify portion(s) and date(s) of proceedings(s).
Note: PAYMENT: Financial arrangements must be made with the Clerk’s Office before recording isprepared.
Copy cost: $3 for each proceeding. If payment is authorized under CJA, attach CJA-24 form.
                                               PROCEEDING(S)                                                         DATE(S)             JUDGE




Ƒ 14. TRANSCRIPT REQUESTED: Specify portion(s) and date(s) of proceedings(s). Financial arrangements must
be made before transcript is prepared. Transcriber will contact party. If payment is authorized under CJA, attach
CJA-24 form.
                                               PROCEEDING(S)                                                         DATE(S)             JUDGE

Intel's Motion to Compel Plaintiffs to Identify Infringement Theories They Intend to Pursue                       3/20/19           Hernandez
                                                                                                          FORMAT REQUESTED
   TRANSCRIPT CATEGORY                      ORIGINAL FIRST COPY                 ADD’L         (Each format is billed as a separate transcript copy.)
                                                     (to each party)           COPIES
                                                                            (to same party)        PAPER           ELECTRONIC            SPECIFY

ORDINARY: To be delivered within           $3.65 per     $.90 per page      $.60 per page     侊Full Size          侊CD                  侊ASCII
30 days after receipt of DQRUder.         page                                               侊Condensed          侊E-mail              侊PDF
                                                                                              侊A-Z word index                          侊Other

3-DAY TRANSCRIPT: To be                    $5.45 per     $1.05 per page     $.75 per page     侊Full Size          侊CD                  ✔
                                                                                                                                       侊ASCII
delivered within 3 calendar days           page                                               侊Condensed          ✔
                                                                                                                  侊E-mail              ✔
                                                                                                                                       侊PDF
after receipt of DQorder.                                                                    侊A-Z word index                          侊Other

EXPEDITED: To be delivered within          $4.85 per     $.90 per page      $.60 per page     侊Full Size          侊CD                  侊ASCII
7 days after receipt of DQ order.         page                                               侊Condensed          侊E-mail              侊PDF
                                                                                              侊A-Z word index                          侊Other

DAILY: Delivered following                 $6.05 per     $1.20 per page     $.90 per page     侊Full Size          侊CD                  侊ASCII
adjournment and prior to the normal        page                                               侊Condensed          侊E-mail              侊PDF
opening hour of court on the following                                                        侊A-Z word index                          侊Other
morning, whether or not it actually is a
court day.

14-DAY TRANSCRIPT: To be                   $4.25 per     $.90 per page      $.60 per page     侊Full Size          侊CD                  侊ASCII
delivered within 14days calendar          page                                               侊Condensed          侊E-mail              侊PDF
after receipt of DQorder.                                                                    侊A-Z word index                          侊Other

HOURLY: to be delivered within 2           $7.25 per     $1.20 per page     $.90 per page     侊Full Size          侊CD                  侊ASCII
hours after receipt of WKH order.          page                                               侊Condensed          侊E-mail              侊PDF
                                                                                              侊A-Z word index                          侊Other

     15. DISTRIBUTION: This form should be electronically filed. Notice will automatically be distributed to court
                                           reporters and all parties.
Revised 3/30/2018 (eo)
